DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on  April 29, 2022. Amendments to claims 1 and 8, cancellation of claims 7, and 14-20 and addition of new claims 21 and 22 have been entered. Claims 1-6, 8-13, 21 and 22 are pending and have been examined. Th reasons for allowable subject matter (over prior art) was already stated in the Office action mailed on November 1, 2021 and hence not repeated here. The objections to the drawings, rejections and response to arguments are stated below. 

Drawings

2.	The replacement drawings filed by the applicants on October 8, 2021 are objected to by the Examiner. Specifically, drawings of Figures 4A-4E are still not clear. Formal legible replacement black and white line drawings are required in the response to this Office action. Note: Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a). 

Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Claims 1-6, and 8-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) method of causing the insurance underwriting platform to store the image of the item, the classification of the item, and the location of the mobile computing device in a database (in the context of underwriting an insurance policy), which is considered a judicial exception because it falls under the category of Certain of Methods of organizing human activity such as a fundamental economic practice and also commercial or legal interactions including agreements in the form of contracts (in the context of insurance processing) as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below. 
 	Analysis
	Step 1: In the instant case, claim 1 is directed to a process. 
	Step 2A – Prong one: The limitations of “capturing, with a mobile computing device, an image of an item; identifying, by a neural network, a classification of the item, the neural network including a plurality of convolutional filters wherein identifying comprises: determining a confidence value for the item and determining the classification of the item where the confidence value exceeds a predetermined confidence criteria; recording a location of the mobile computing device; associating the location of the mobile computing device with the image of the item; and transmitting, from the mobile computing device and to a computing platform, the image of the item, the classification of the item, and the location of the mobile computing device, wherein transmitting, from the mobile computing device and to the computing platform, the image of the item, the classification of the item, and the location of the mobile computing device causes the computing platform to store the image of the item, the classification of the item, and the location of the mobile computing device in a database” as drafted, when considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers the category of Certain of Methods of organizing human activity such as a fundamental economic practice and also commercial or legal interactions including agreements in the form of contracts or legal obligations and/or sales activities (in the context of insurance processing). Storing the image of the item, the classification of the item, and the location of the mobile computing device in a database (in the context of determining a parameter of an insurance policy) involves insurance, which is a fundamental economic practice. Storing the image of the item, the classification of the item, and the location of the mobile computing device in a database (in the context of underwriting an insurance policy) (See at least paragraphs 3-4 of the Specification and also claims 21-22) also involves commercial or legal interactions including agreements in the form of insurance policy (contract). Hence, the steps of the claim, considered collectively as an ordered combination without the italicized portions, fall under the abstract category of Certain of Methods of organizing human activity. That is, other than, a mobile computing device, a neural network including a plurality of convolutional filters and a computing platform, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a mobile computing device, a neural network including a plurality of convolutional filters and a computing platform
to perform all the steps. A plain reading of Figure 3, and 6 and associated descriptions in at least paragraphs [0028] – [0030], [0038] – [0043] and [0048] reveals that the mobile computing device may be any kind of mobile computing device such as a smartphone device, a mobile phone, a digital camera, a tablet computer, a personal digital assistant, a laptop computer, or any other such mobile computing devices capable of capturing video. The computing platform may be a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a server, a network router, a switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. The processing device of the computing platform represents one or more general-purpose processing devices such as a microprocessor, a central processing unit, or the like. The neural network including a plurality of convolutional filters described in paragraphs [0016] – [0022] reveals that the neural network may be a generic neural network suitably programmed to perform the respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements in all the steps are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 8 is not patent eligible. Independent claim 8 is also not patent eligible based on similar reasoning and rationale. 
Dependent claims 2-6, 9-13, 21 and 22 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance, in claims 2-5 and 9-12, the steps “wherein the image of the item is a frame of a video, and wherein the video comprises a plurality of frames of video; further comprising: identifying a classification of a plurality of items in the plurality of frames of video; further comprising: recording a timestamp of each frame of the video containing an item; further comprising: transmitting the classification of the plurality of items and the video to the computing platform” under the broadest reasonable interpretation, are further refinements of certain methods of organizing human activity because these steps describe further the intermediate steps of the underlying process. 
	In claims 6 and 13, the steps “wherein the identifying, by the mobile computing device and based on the image of the item, a classification of the item comprises: transmitting the image of the item to an image recognition server; and receiving, by the mobile computing device and from the image recognition server, a classification of the item” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe further the intermediate steps of the underlying process. The additional element of an image recognition server is a generic server suitably programmed with image recognition software to the function of image recognition. The image recognition server performs the generic functions recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
	In claims 21 and 22, the step “further comprising: determining a parameter of an insurance policy based at least in part on the image of the item, the classification of the item, or the location of the mobile computing device” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because this step further describes an intermediate step of the underlying process.
	In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments

5.	In response to Applicants arguments on page 9 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101, the Examiner respectfully disagrees. 
The fact that the claims are Patent-Ineligible under 35 USC 101 has already been discussed in the rejection and hence all the details are not repeated here. The claims recite a method of causing the insurance underwriting platform to store the image of the item, the classification of the item, and the location of the mobile computing device in a database, which is considered a judicial exception because it falls under the category of Certain of Methods of organizing human activity (in the context of insurance processing) as discussed in the rejection. At least paragraphs 3-4 of the Specification and claims 21-22 make it clear that the steps of the claim, considered collectively as an ordered combination, are steps in insurance processing including determining a parameter of an insurance policy. Hence, the claims recite a judicial exception which falls under the category of Certain of Methods of organizing human activity. For at least these reasons and those discussed in the rejection, Applicants’ arguments are not persuasive. 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:   
	(a) Jones et al. (US Pub. 2019/0114714 A1) discloses a network of multi-functional sensors; where, based on a quality insurance, each multi-functional sensor is positioned in, on, or in a vicinity of: a transported cargo and/or a cargo container, containing the transported cargo; where each multi-functional sensor is configured to measure particular transport-related condition, particular cargo-related condition, or both, to form cargo transport sensor data and wirelessly transmit it to a server that is configured to dynamically predict, based on the cargo transport sensor data, a predicted quality loss of the transported cargo, determine a current loss value of the transported cargo and cause one or more remedial actions that include instantaneously instructing to pay a payout amount to an owner of the transported cargo to compensate for the current loss value and/or transmitting a remedial instruction with an adjustment to the operation of one or more of a cargo transport, the cargo container, and a cargo storage

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

May 8, 2022